UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 97-60661
                           Summary Calendar


                               JUDY L. HARLOW,

                                                     Plaintiff-Appellant,


                                   VERSUS


                   WAL-MART STORES, INC., ET AL.,

                                                                  Defendants,

                        WAL-MART STORES, INC.,

                                                      Defendant-Appellee.




           Appeal from the United States District Court
             for the Northern District of Mississippi
                           (1:96-CV-218-SA)


                                April 8, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     On   June   27,   1996,    Judy   L.   Harlow   and   John    D.   Harlow

(hereinafter "Harlow") instituted the present suit by filing a

complaint in the Circuit Court of Itawamba County, Mississippi,

against Wal-Mart Stores, Inc. (hereinafter "Wal-Mart") alleging



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that "on or about July 1, 1993" Judy Harlow sustained an injury

while on the premises of a Wal-Mart Store in Fulton, Mississippi,

when a large box of merchandise fell off a pallet and struck her in

the back and leg.    At the time of that injury, Judy Harlow was

employed by Bassett Furniture Company, running a zipper machine and

showing cushions.   Following her injury, Judy Harlow attempted to

return to work at Bassett Furniture, but she was unable to do her

former job of running the zipper machine without excruciating pain.

Wal-Mart removed the case from the state court in Mississippi to

the United States District Court for the Northern District of

Mississippi and filed its answer.    The parties consented to trial

before a United States Magistrate Judge.    In August 1997, Wal-Mart

moved in limine to exclude evidence of a determination by an

administrative law judge of the Social Security Administration that

Judy Harlow was disabled as set forth in a decision from the Social

Security Administration awarding her disability benefits which had

been handed down prior to this lawsuit.    The district court granted

the motion in limine and made specific findings on the record that

the basis for the ruling was Rule 403 of the Federal Rules of

Evidence. After trial before a jury, judgment was entered in favor

of Judy Harlow in the amount of $30,000.        Harlow then filed a

motion for new trial alleging as error the trial court’s exclusion

of the Social Security decision; and the trial court denied the

motion for new trial.   Harlow appeals to this Court the amount of

damages awarded in her jury trial "solely on the ground that the

lower court erred in excluding the Social Security decision."


                                 2
     We have carefully reviewed the briefs, the record excerpts and

the reply brief.   We accord the trial judge broad discretion in

ruling on questions relating to the admissibility of evidence and

we find nothing in this record to support a conclusion that the

trial judge abused his discretion in denying admissibility of the

Social Security determination under Rule 403.     Accordingly, the

Final Judgment entered in this case on August 19, 1997, is

          AFFIRMED.




                                3